Citation Nr: 0935146	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for post-operative anterior cruciate ligament 
("ACL") repair/reconstruction, status post right knee 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1993 to May 
1996, and from November 2005 to April 2007.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2007 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in North Little Rock, Arkansas, which granted the 
Veteran's claim for service connection for post-operative ACL 
repair/ reconstruction, status post right knee injury, and 
assigned an initial evaluation of 10 percent, effective April 
1, 2007.  The RO also assigned a temporary 100 percent 
disability evaluation, based on surgical or other treatment 
necessitating convalescence, for the period June 25, 2007 to 
July 31, 2007.

In May 2009, a Board video conference was held before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of that proceeding has been associated with the 
claims file.


FINDING OF FACT

The Veteran's service-connected post-operative ACL 
repair/reconstruction, status post right knee injury, is 
manifested by objective findings of pain, swelling and mild 
stiffness, and no more than slight limitation of motion in 
the knee.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent disabling for post-operative ACL 
repair/reconstruction, status post right knee injury, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5261, 5262 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In the decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2007), the Court held that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where particular criteria beyond mere increase in 
severity may be required for assignment of a higher 
disability rating; that it include notice that a particular 
rating will be assigned by applying diagnostic codes; and 
that it include notice, in the form of examples, of the kinds 
of evidence required to support the increased rating claim.

However, for initial rating claims, where service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required since the purpose that 
the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 
notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez does not apply to the Veteran's initial 
rating claim for post-operative ACL repair/reconstruction, 
status post right knee injury because VA's VCAA notice 
obligation was satisfied when the RO granted his claim for 
service connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board does note that a letter issued in 
June 2007 advised of the evidence needed to substantiate his 
initial claim for service connection.  This letter also 
advised the Veteran of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  The letter further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claims.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service 
Fayetteville VA Medical Center ("VAMC") treatment records, 
and a VA examination report dated August 2007.  The claims 
file also contains the Veteran's statements in support of his 
claim.  The Veteran has not referenced any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  

As noted above, the Veteran was afforded a VA examination in 
August 2007.  The Board concludes that a new examination is 
not warranted in this case because there is no competent lay 
or medical evidence to suggest that the Veteran's right knee 
disorder has worsened.  Although the Veteran argues that his 
current right knee disorder warrants a higher initial 
disability evaluation, he has never alleged, and there is no 
objective evidence to show, that there has been a material 
change in the severity of his service-connected disability 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2008).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
As will be discussed in greater detail below, the current 
examination report is thorough and consistent with 
contemporaneous treatment reports.  As such, the examination 
in this case is sufficient upon which to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.



II.  Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DCs") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The Court has held that the Board must also determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  However, when the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added, under DC 5003. 

Limitation of motion of the knee is evaluated under 38 C.F.R. 
§ 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent 
rating is warranted for flexion limited to 45 degrees, a 20 
percent rating is warranted for flexion limited to 30 
degrees, and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  Under DC 5261, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees, and normal extension of the knee is 0 degrees.

VA General Counsel has determined that a claimant who has 
service-connected instability of the knee and limitation of 
motion may be rated separately under DCs 5010 and 5003, which 
provide the criteria for arthritis due to trauma and 
degenerative arthritis, respectively.  See VAOPGCPREC 9-98 
(August 14, 1998).  Separate ratings may also be assigned for 
limitation of flexion and limitation of extension of the same 
knee.  Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

III.  Analysis

The Veteran's post-operative ACL repair/reconstruction, 
status post right knee injury, is currently rated as 10 
percent disabling.  This rating appears to have essentially 
been assigned by analogy under the criteria of DC 5003.  He 
claims, however, that because he continues to experience pain 
and frequent swelling, his disability warrants at least a 20 
percent rating.  See VA Form 9, April 2008.  He further 
asserts that, because his injury required that he undergo a 
complete reconstruction of the knee (as opposed to a simple 
ACL repair), a higher rating is warranted.  Id.

A review of the evidence of record reveals that the Veteran 
sustained an ALC tear to the right knee in November 2006 
while dismounting a vehicle during active duty service in 
Iraq.  In June 2007, he underwent orthopedic surgery for ALC 
reconstruction.  See VAMC treatment records, June 2007.  In 
July 2007, the Veteran began attending physical therapy, at 
which time it was noted that there was significant edema with 
bruising about the right knee.  His active range of motion 
("ROM") was measured at -30 degrees extension to 65 degrees 
flexion.  He rated his pain at 6 out of 10.  The therapist 
prescribed a home exercise program ("HEP"), and especially 
discussed the importance of icing and elevation of the knee 
to minimize swelling, as well as movement to prevent 
adhesions.  The diagnosis was status post ACL repair with 
edema and decreased active and passive ROM.  It was noted 
that the long-term goal for therapy was to allow the Veteran 
to achieve full active and passive ROM and to return to 
functional mobility and activity without the use of an 
assistive device.

In August 2007, the Veteran was afforded a VA joint 
examination pursuant to his claim for disability compensation 
benefits.  The Veteran said that he used no assistive aids 
for walking, experienced no symptoms of arthritis or 
incapacitating episodes, was able to walk for up to a quarter 
of a mile, and was able to stand for up to 30 minutes.  He 
also stated that he experienced no limitation of motion or 
other functional impairment, but did experience pain and 
swelling.  Upon examination, right knee flexion was to 90 
degrees, with pain at 80 degrees, and extension was normal at 
0 degrees.  The Veteran's gait was also normal.  The examiner 
noted that there was no additional limitation of motion upon 
repetitive use.  He also found no evidence of inflammatory 
arthritis or ankylosis.  There was, however, objective 
evidence of crepitus and painful movement.  An x-ray revealed 
the suggestion of an old patella fracture, small 
suprapatellar joint effusion (increased fluid in the synovial 
cavity of a joint) and mild narrowing along the medial 
compartment.  The diagnosis was status post interval right 
ACL repair with associated mild osteoarthritic changes, small 
suprapatellar joint effusion and probable old right patella 
fracture.  The examiner noted that the Veteran was employed 
as a property manager.  Although he noted earlier in the 
report that the Veteran had lost no time from work during the 
last 12 months due to his condition, he later wrote that his 
right knee condition resulted in increased absenteeism, 
decreased mobility and pain.  He also noted that it prevented 
his ability to engage in chores, shopping, exercise, sports 
and recreation, and only mildly affected his ability to 
travel.  It had no affect on his general activities of daily 
living, including bathing, dressing, toileting and grooming.

Also in August 2007, the Veteran returned to the VAMC to 
continue physical therapy.  He stated that he was happy with 
the progress he was making regarding his rehabilitation and 
rated his pain at 5 out of 10.  He also said that he had 
obtained a stationary bike and elliptical machine and had 
begun to exercise the previous week.  He claimed that he was 
also continuing to follow the HEP.  Upon examination, active 
and passive ROM measurements revealed full extension, and 
flexion to 115 degrees active, and 122 degrees passive.  
Strength in the right quadriceps was 4 out of 5, but it was 
noted that there was still mild edema.  The Veteran was 
provided with edema protocol instructions, which included the 
use of ice 20 minutes per day and elevation of the lower 
extremities.  The therapist stated that the Veteran was 
making excellent progress in his post-operative ACL 
rehabilitation and had excellent ROM and strength.

In October 2007, during a follow-up examination at the VAMC 
with his orthopedic surgeon, the Veteran said that he was 
"doing great," was walking normally and had full flexion 
and extension.  See VAMC treatment report, October 2007.  He 
said that he did not feel any instability in the right knee.  
He also told the doctor that he was anxious to return to 
military service, and the doctor noted that he would write a 
letter stating that the Veteran had recovered enough that he 
was now physically able to do so.  He added, however, that 
because the Veteran had gained a substantial amount of 
weight, it would be difficult for him to run until he lost 
some weight.

During a physical therapy appointment in October 2007, the 
Veteran admitted that he had not been compliant with his HEP 
because he was becoming impatient with the recovery time from 
his surgery, although, the therapist noted that he was only 
three months post surgery and was making good progress.  He 
also admitted that he had not been icing his knee.  He did 
report, however, that he had engaged in some farm work and 
had been pheasant hunting twice, noting that he had 
experienced swelling after each occasion.  Upon examination, 
mild edema with mild point tenderness was noted primarily 
over the surgical scar.  His right quadriceps strength was 
now 5 out of 5 and the Veteran now rated his pain at 3 out of 
10.  The therapist noted that the Veteran had been in poor 
compliance with his HEP and use of ice, and strongly advised 
him that he must continue these actions to control edema and 
in order to continue to heal and progress through 
rehabilitation.

In November 2008, the Veteran returned for a follow-up 
examination with his VA orthopedic surgeon, who noted that he 
had done very well following his ACL reconstruction.  He 
noted that the Veteran continued to be very active in the 
military and continued his "very strong, very active 
lifestyle."  See VAMC treatment record, November 2007.  An 
x-ray revealed no fracture, dislocation, or focal bone 
destruction.  There was minimal bony hypertrophic spurring of 
the superior pole of the patella and minimal narrowing of the 
medial joint line.  There was no finding of abnormal soft 
tissue calcification.  He reported that he was in no acute or 
chronic pain.  He said that although he was pleased overall 
with the progress of his knee, he continued to experience 
anterior pain, which made it difficult for him to put weight 
on his knee and squat.  On examination, he noted that the 
Veteran ambulated normally and that his right knee 
examination was completely normal with the exception of a 
finding of patellar tendonitis.  He added that he felt that 
the Veteran's symptoms would improve and told him to increase 
his ibuprofen to twice a day; again, he advised him to lose 
weight.  He also noted that the Veteran lacked "just a 
touch" of extension of both the right and left knees and 
recommended that he begin bilateral hamstring stretches.  Id.

The Board notes that during a VAMC primary care visit the 
same month for complaints of swelling in his right foot and 
ankle, the Veteran again reported that he had been out 
hunting the week before.  

In May 2009, the Veteran appeared before the Board and 
offered testimony in support of his claim.  He said that 
although he experienced pain and could not put any pressure 
on his right knee, he admitted that he was able to get into a 
squatting position.  He also said that he did not 
experiencing any giving out or locking up of the knee, or any 
catching that caused pain on movement.  He said that he had 
no problems walking and ambulated without assistance, 
although he noted that he was still experiencing swelling 
after walking.  He also denied experiencing any falls due to 
his right knee condition.  He did state, however, that he 
experienced chronic pain, made worse in cold weather, and 
brief periods of stiffness after sitting or standing for long 
periods.  He said that he had discontinued physical therapy 
and admitted that he enjoyed a very active lifestyle.  He 
also claimed that although he continued to ice and elevate 
his knee, he still experienced swelling.  He said that his 
pain level at its worse was a 10 out of 10.  Regarding the 
effect of his disability on his occupation, the Veteran said 
that he worked 50-60 hours per week as a property manager and 
experienced pain when he sat at his desk too long or when he 
traversed difficult terrain.  Regarding his leisure 
activities, he said that he was still able to fish, although 
he noted that he stood up more than he used to in order to 
minimize the pain and stiffness in his knee.  Finally, he 
noted that he was in the army reserves and engaged in 
"plenty" of activities, including standing and climbing up 
and down on vehicles, although, he noted that he had been 
placed on profile and was restricted to walking.  See Board 
hearing transcript, May 2009.  He emphasized that he was very 
eager to continue his reserve duty and hoped that his right 
knee disorder would not result in his being disqualified.

Based on a review of the evidence of record, the Board 
concludes that an initial disability evaluation in excess of 
10 percent is not warranted for the Veteran's post-operative 
ACL repair/reconstruction, status post right knee injury, 
under DC 5003.  As noted above, a rating under DC 5003 is 
warranted when limitation of motion is noncompensable under 
the appropriate diagnostic code(s), and there is limitation 
of motion objectively confirmed by such findings as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003 (2008).  As previously discussed, the 
Veteran argues that he warrants an increased initial rating 
for his right knee disability because he continues to 
experience chronic pain and swelling.  However, the Board 
notes that his current 10 percent rating under DC 5003 
already contemplates an otherwise noncompensable degree of 
limitation of motion verified by objective findings of 
swelling and satisfactory evidence of painful motion.  A 
higher rating under DC 5003 is not warranted because there is 
no x-ray evidence of involvement of two or more major joints, 
or two or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 
(2008).  

In this regard, the Board also notes in passing that although 
the Veteran testified during the May 2009 Board hearing that 
he continues to experience chronic right knee pain, which he 
rated at 10 out of 10 at its worse, the objective medical 
evidence shows that his pain has actually diminished since 
his surgery, going from 6 (out of 10) in July 2007, to 5 in 
August 2007, to 3 in October 2007.  See VAMC treatment 
records, July - October 2007.  During the November 2008 VAMC 
examination, he actually reported that he no longer 
experienced acute or chronic pain, and has repeatedly 
reported that he continues to actively engage in his "very 
strong, very active lifestyle."  See VAMC treatment record, 
November 2008.  The Board finds the characterization of 
symptoms provided during the course of receiving actual 
medical treatment to be more credible than those offered 
directly in support of a claim.  Moreover, during his 
November 2008 examination, the Veteran's orthopedic surgeon 
specifically noted that, but for a finding of patellar 
tendonitis, his right knee was completely normal and noted no 
findings of swelling.

The Board has also considered whether a separate rating is 
warranted for limitation of motion of the right knee under DC 
5260, limitation of leg flexion.  In this case, however, the 
objective medical evidence of record shows that, throughout 
the pendency of this appeal, the Veteran has never been shown 
to have right leg flexion limited more than 65 degrees, which 
was the finding during the July 2007 VAMC examination 
conducted immediately after surgery.  Under DC 5260, the 
minimum compensable rating of 10 percent requires flexion 
limited to 45 degrees; flexion limited to 60 degrees is 
noncompensable.  Moreover, although the Veteran now claims 
that he is entitled to a higher initial rating because he 
underwent a complete ACL reconstruction, the objective 
medical evidence reveals that his right knee mobility has 
actually improved a great deal since surgery, such that 
during a VAMC examination in August 2007, he was found to 
have active flexion to 115 degrees and passive flexion to 122 
degrees.  In October 2007, the Veteran told his orthopedic 
surgeon that he walked normally and had full flexion and 
extension.  These measurements, which are all non-compensable 
under the criteria of DC 5260, clearly show that although 
there is satisfactory evidence that the Veteran does have 
some right knee pain as a result of his ACL surgery, he does 
not have flexion limited to a degree that warrants a 
compensable evaluation.  See 38 C.F.R. § 4.71a, DC 5260 
(2008).  As such, neither a separate rating, nor a higher 
initial rating is warranted under DC 5260.

Similarly, the Board finds that a separate rating under DC 
5261, limitation of leg extension, is not warranted in this 
case because under that diagnostic code, the minimum 
compensable rating of 10 percent requires limitation of 
extension to 10 degrees; limitation of extension to 5 degrees 
is noncompensable.  As noted, examination conducted 
immediately following his surgery revealed a finding of 
extension to "-30 degrees," and it is not entirely clear 
what the examiner meant by that phrasing.  However, that 
finding was made during the period in which the Veteran's 
knee was rated as 100 percent disabled immediately following 
his surgery, and the subsequent medical evidence shows that 
during the remainder of the period under consideration in 
this appeal, the Veteran has generally been shown to have 
normal, full right knee extension to 0 degrees.  As such, 
neither a separate rating, nor a higher initial rating is 
warranted under DC 5261.

The Board has also considered whether other diagnostic codes 
are applicable to the Veteran's right knee disorder.  In this 
regard, the Board notes that, during the November 2008 VAMC 
follow-up visit, an examination of the Veteran's right knee 
revealed normal right knee findings with the exception of 
patellar tendonitis.  Patellar tendonitis is defined as the 
inflammation of tendons and tendon muscle attachments (see 
Dorland's Illustrated Medical Dictionary, 31st edition 
(2007)), and is rated by analogy under the VA Schedule for 
Rating Disabilities to tenosynovitis under DC 5024.  The 
Board notes that although there is no competent medical 
evidence in this case to show that the Veteran's patellar 
tendonitis was the result of, or was exacerbated by his 
service-connected post-operative ACL repair/ reconstruction, 
status post right knee injury, even if the Board were to find 
that the condition was secondary to his service-connected 
disability, a separate rating would not be warranted under DC 
5024 because tenosynovitis is rated based on limitation of 
motion of the effected part as degenerative arthritis under 
DC 5003.  As such, a separate rating under DC 5024 would 
constitute pyramiding.  Therefore, a separating rating under 
DC 5024 is not warranted.

The remaining DCs relating to knee disabilities include DC 
5256 (ankylosis of the knee), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (for genu recurvatum).  
However, as there is no objective evidence to indicate that 
the Veteran has any of these disorders, these DCs are also 
not applicable.  

The Board has also considered application of DC 5258 
(semilunar, dislocated cartilage with frequent episodes of 
"locking," pain, and effusion into the joint), or DC 5259 
(cartilage, semilunar, removal of, symptomatic).  However, 
the Veteran's reported symptoms of pain and swelling are 
already contemplated by the 10 percent assigned under DC 
5003, and he specifically denied any locking up of the knee 
during his personal hearing.

The Board further notes that despite the Veteran's contention 
that he warrants a 20 percent initial rating under DC 5257 
(recurrent subluxation or lateral instability of the knee) 
for "moderate" knee impairment (see Veteran's response to 
VCAA notice, October 2008), this diagnostic code is not 
applicable to the Veteran's right knee disability because 
there is no objective evidence of recurrent that the Veteran 
has ever been found to have instability or subluxation in the 
right knee.  In fact, although he reported during the Board 
hearing that he sometimes wears a knee brace at work, during 
the August 2007 VA examination, the examiner specifically 
noted that there was no evidence of instability.  The Veteran 
also pointedly denied any right knee instability during his 
October 2007 follow-up visit with his orthopedic surgeon.  
Accordingly, a separate rating under DC 5257 is not 
warranted.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the Veteran's 
contentions that he has experienced continuous pain and 
inflammation as a result of his right knee disability, as 
well as the August 2007 VA examination result suggesting that 
pain could limit flexion up to 80 degrees.  However, as noted 
above, the 10 percent rating currently assigned under the 
criteria of DC 5003 contemplates an otherwise noncompensable 
degree of limitation of motion accompanied by symptoms that 
cause additional functional impairment, such as pain on 
motion and swelling.  Furthermore, the VA examination 
revealed no additional limitation of motion resulting from 
repetitive use that would meet the criteria for compensable 
ratings under either DCs 5260 or 5261.  As such, the Board 
finds that the 10 percent rating currently assigned for the 
Veteran's post-operative ACL repair/reconstruction, status 
post right knee injury, under DC 5003 already contemplates 
the degree of functional loss demonstrated.

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  Although the 
Veteran underwent a surgical procedure on his right knee and 
sustained a brief period of complete disability, the record 
does not demonstrate hospitalizations of such frequency or 
length as to warrant extraschedular consideration.  Moreover, 
the evidence does not establish that his disability markedly 
interferes with his employment or employability beyond that 
contemplated by the Schedule for Rating Disabilities.  During 
the VA examination, although the examiner found that the 
Veteran's knee disorder resulted in "significant" effects 
on his occupational activities in the form of decreased 
mobility, pain and increased absenteeism, during the May 2009 
Board hearing, the Veteran testified that he worked between 
50-60 hours per week as a property manager and frequently 
walked as part of his job.  In this respect, the Board notes 
that although some impairment is certainly present as a 
consequence of his right knee disability, it should be noted 
that his current 10 percent rating is itself a recognition of 
some slight industrial impairment.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  Nevertheless, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board has considered whether the Veteran, during 
the pendency of this appeal, has ever been entitled to 
"staged" ratings for his service-connected right knee 
disability.  See Hart, supra.  However, the Board finds that 
other than the instance in which he was awarded a temporary 
total disability rating following his surgery, at no time has 
his right knee disorder been more disabling than as currently 
rated under DC 5003.  In fact, as noted above, the evidence 
of record shows that the Veteran has sustained steady 
improvement of his right knee disorder since his June 2007 
surgery.  He has repeatedly reported that he continues to 
actively engage in multiple leisure-time activities, 
including hunting, fishing and farm work, as well as various 
activities in the Army reserves. 

In summary, the Board concludes that the evidence of record 
is against Veteran's claim for an increased initial 
disability rating for his post-operative ACL repair/ 
reconstruction, status post right knee injury.  As there is 
not an approximate balance of evidence, the "benefit-of-the-
doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for post-operative ACL repair/reconstruction, 
status post right knee injury, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


